DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claims 1 and 15 and the arguments presented has overcome the rejections presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections in this present office Action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action independent claim 1 was rejected over Yaw in view of Takahashi and independent claim 15 was rejected over Yaw in view of Takahashi further in view of Cheng. Presently, Applicant has amended independent claim 1 to now recite, ‘A light emitting diode (LED) package, comprising: a body having body side surfaces and a body top surface that is the topmost surface of said body, wherein a ledge is formed in the body and the ledge extends along at least one of the body side surfaces: a plurality of cavities in said body top surface, with each of said cavities comprising an LED arranged to emit out of its one of said cavities, wherein said body side surfaces face away from said cavities; a lead frame electrically coupled to said LEDs, wherein at least one contact lead of the lead frame extends within the body and through the ledge; and an encapsulant over said body top surface and extending on said body side surfaces to said ledge, said encapsulant also comprising lenses over each of said cavities to shape the emission of said LEDs to the desired emission profile, wherein the intensity of each of said LEDs is individually controllable, said LED package emitting different color combinations of light from said LEDs.’ Applicant has persuasively demonstrated how the disclosures of Yaw and/or Takahashi alone and/or combined fail to teach and/or suggest the limitations amended into claim 1. Cheng (444) nor Cheng (040) cure the deficiencies of Yaw and/or Takahashi. 
Applicant has also amended independent claim 15 to now recite, ‘ A light emitting diode (LED) package, comprising: a body having side surfaces and a top surface; a plurality of cavities in said top surface, with each of said cavities having an LED arranged to emit out of its one of said cavities; at least one anchoring feature in the top surface of said body; and an encapsulant over said top surface and said side surfaces, said encapsulant cooperating with said at least one anchoring feature to anchor said encapsulant to said body, wherein said encapsulant fills said at least one anchoring feature within said top surface to anchor said encapsulant to said body.’ Applicant also persuasively demonstrates how these amendments, which incorporates limitations similar to those recited in independent claim 14 indicated as allowable in a previous action, distinguish LED package of claim 15 from the disclosures and illustrations of the prior art references of record. Moreover, the prior art fails to provide other relevant disclosures which either cure the deficiencies of Yaw, Takahashi, Cheng (444) and/or Cheng (040) or teach and/or suggest the light emitting diode (LED) package as recited in independent claim 15 as amended. Therefore, independent claim 15 is also allowable. 
In the previous Office Action, independent claims 8 and 14 as well as claims 9-13 and 16-20 depending therefrom were indicated as allowable. The Examiner maintains that indication of allowability in the present Office Action. With no outstanding rejections and/or objections remaining all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899